Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0542
                      Lower Tribunal No. F93-30017
                          ________________


                          Guillermo Fuentes,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Guillermo Fuentes, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.